  Case 2:19-cv-00006-LGW-BWC Document 42 Filed 06/10/20 Page 1 of 2

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court


                      IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 9:43 am, Jun 10, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 CODY BRATCHER; and JESSICA WHITE,
 as surviving children of deceased Willie Elmer
 Bratcher; and JESSICA WHITE, as
 Administratrix of the Estate of Willie Elmer
 Bratcher,

                Plaintiffs,                                CIVIL ACTION NO.: 2:19-cv-6

 TRINI ADAM KIGHT, as a surviving child of
 deceased Willie Elmer Bratcher,

                Intervening Plaintiff,

        v.

 MANUEL GONZALEZ; ABC
 CORPORATIONS 1–10; and JOHN DOES 1–
 10,

                Defendants.


                                             ORDER

       Plaintiffs and Intervening Plaintiff (“Movants”) filed the instant Motion for Joinder,

seeking to add Olin Wooten as a Defendant in this action. Doc. 36. This action arises out of the

motor vehicle collision that resulted in the death of Willie Elmer Bratcher. Doc. 1 at 2. Movants

contend Mr. Wooten, through an employee, supplied Defendant Gonzalez with a vehicle

involved in the subject accident, and, therefore, Mr. Wooten is partially responsible for the death

of Willie Bratcher. Id. at 2–3. Movants contend Mr. Wooten should be added as a required

party under Federal Rule of Civil Procedure 19(a). Id. Movants state Defendant Gonzalez does

not oppose the Motion for Joinder. Id. at 4. Moreover, no Defendant has filed a response to the

Motion, and the time to do so has expired.
  Case 2:19-cv-00006-LGW-BWC Document 42 Filed 06/10/20 Page 2 of 2



       Movants have met their burden under Rule 19(a) for adding Mr. Wooten as a Defendant.

Additionally, based on the representations in Movants’ Motion for Joinder, the Court would

grant leave to Movants to amend their claims under Rule 15(a)(2) to assert claims against Mr.

Wooten. Accordingly, the Court GRANTS Movants’ Motion. Id. The Court ORDERS

Movants to file their amended complaint adding Mr. Wooten as a defendant within 10 days of

this Order. Movants may not add additional claims or Defendants without an additional grant of

leave to amend.

       SO ORDERED, this 10th day of June, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
